UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-K [X] Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2007 or [] Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission Exact name of registrant as specified in its charter IRS Employer File Number State or other jurisdiction of incorporation or organization IdentificationNo. 1-5152 PACIFICORP 93-0246090 (An Oregon Corporation) 825 N.E. Multnomah Street Portland, Oregon 97232 503-813-5000 N/A (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each
